Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to a continuation application, filed on 08/04/2020, which is a continuation of a continuation application, filed on 03/13/2019, of a 371 application filed on 06/10/2014 claiming priority to PCT/EP2012/003490, filed on 08/16/2012, in which claims 1-6 of the instant application are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application PCT/EP2012/003490, filed on 08/16/2012.

Drawings

The Examiner contends that the drawings submitted on 08/04/2020 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory double patenting over claims 1-43 of U.S. Patent No. 10,306,256. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-43 of U.S. Patent No. 10,306,256, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-6 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 1-6 are rejected on the ground of nonstatutory double patenting over claims 1-6 of U.S. Patent No. 10,771,806. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent No. 10,771,806, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-6 of the instant application 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/985,078. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of copending Application No. 16/985,078, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-6 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable over obvious-type double patenting.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/985,082. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of copending Application No. 16/985,082, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-6 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable over obvious-type double patenting.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Chien et al. (US 2012/0195368) discloses techniques for performing motion vector prediction for video coding. An apparatus comprising a motion compensation unit may implement the techniques. The 

Lin et al. (US 2012/0128060) discloses an apparatus and method for deriving a motion vector predictor or a motion vector predictor candidate or a motion vector or a motion vector candidate for a current block. In video coding systems, the spatial and temporal redundancy is exploited using spatial and temporal prediction to reduce the information to be transmitted or stored. Motion Vector Prediction (MVP) has been used to further conserve the bitrate associated with motion vector coding. The MVP technique being developed for the current HEVC only considers the motion vector having the same reference list and the same reference picture index as the current block to be an available spatial motion vector predictor candidate. It is desirable to develop a MVP scheme that can improve the availability of the motion vector predictor candidate based on motion vectors from the spatially neighboring block. Accordingly, an apparatus and method for determining a motion vector predictor or motion vector predictor candidate or motion vector or motion vector candidate for a current block based on motion vectors associated with reference pictures in list 0 and list 1 of a neighboring block are disclosed. The improved MVP scheme may reduce motion vector residues and consequently the coding efficiency can be improved. Furthermore, the MVP scheme is based on a priority order so that the predictor can be derived at the decoder using decoded information without side information (abstract).

Wang et al. (US 2013/0114720) discloses techniques in which a spatial merge mode or a temporal merge mode for a block of video content may be used in merging motion parameters. Both spatial and temporal merge parameters are considered concurrently and do not require utilization of bits or flags or indexing to signal a decoder. If the spatial merge mode is determined, the method merges the block of video content with a spatially-located block, where merging shares motion parameters between 

Huang et al. (US 2010/0290530) discloses techniques for processing motion vectors such that the resulting motion vectors better correlate with the true motion of a video frame. In one example, the techniques may include comparing a block motion vector corresponding to a video block to a sub-block motion vector corresponding to a sub-block contained within the video block. The techniques may further include selecting one of the block motion vector and the sub-block motion vector as a spatially-estimated motion vector for the sub-block based on the comparison. Motion vectors that better correlate with true motion may be useful in applications such as motion compensated frame interpolation (MCI), moving object tracking, error concealment, or other video post-processing that requires the true motion information (abstract).

Bosma (US 2009/0316786) discloses improved motion estimation at borders of an active image ([0001]). An estimated motion vector within image signals to obtain robust motion vectors is provided by creating at least one candidate motion vector for at least one current block within an image of the signal, determining for each of said candidate motion vectors at least one match block within at least one image which is temporally neighboring the image of the current block, detecting if the at least one match block lies at least partially outside the active area of the image, then candidate motion vector is calculated based on at least the shifted current block and the shifted match block and shifting at least the current block and the match block such that the match block lies within the active area of the image (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 2, 3, 4, 5, and 6, structurally and functionally interconnected with other limitations in the manner as cited in the claims.

Claims 1-6 would be allowable if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482